 


109 HR 390 IH: Government Reservation Accelerated Development for Education Act
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 390 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Kirk (for himself, Mrs. Davis of California, Mr. Rush, Mr. Filner, Mr. McIntyre, Mr. Abercrombie, Mr. Larsen of Washington, Mr. Hinchey, Mr. Inslee, Mr. Saxton, Mr. Whitfield, Mr. Scott of Virginia, Mrs. McCarthy, Mr. Taylor of Mississippi, Mr. Oberstar, Mr. Thompson of California, Ms. Norton, Ms. Lee, Mr. Costello, Mr. McHugh, Ms. Millender-McDonald, Mr. Herger, Mrs. Kelly, Mr. Udall of New Mexico, Mrs. Tauscher, Mr. Stupak, Mr. Owens, and Ms. Carson) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the impact aid program under the Elementary and Secondary Education Act of 1965 to improve the delivery of payments under the program to local educational agencies. 
 
 
1.Short titleThis Act may be cited as the Government Reservation Accelerated Development for Education Act.  
2.Amendments to impact aid program 
(a)Payments relating to Federal acquisition of real propertySection 8002 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7702) is amended— 
(1)in subsection (a), by striking shall be eligible and inserting is entitled; and 
(2)by striking subsections (h) and (i). 
(b)Payments for eligible federally connected children 
(1)Computation of paymentSection 8003(a)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703(a)(1)) is amended by striking is eligible and inserting is entitled. 
(2)Basic support payments and Payments With Respect to Fiscal Years in which Insufficient Funds Are AppropriatedSection 8003(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703(b)) is amended— 
(A)in the heading, by striking and Payments With Respect to Fiscal Years in Which Insufficient Funds Are Appropriated; 
(B)in paragraph (1)— 
(i)in subparagraph (A), by striking From the amount appropriated under section 8014(b) for a fiscal year, the Secretary is authorized to and inserting The Secretary shall; 
(ii)in subparagraph (B)— 
(I)in the heading, by striking Eligibility and inserting Entitlement; and 
(II)by striking is eligible and inserting is entitled; and 
(iii)in subparagraph (C)— 
(I)in the heading, by striking Maximum amount and inserting Amount; 
(II)by striking maximum amount and inserting amount; and 
(III)by striking is eligible and inserting is entitled; 
(C)in paragraph (2)— 
(i)in subparagraph (A)— 
(I)in clause (i), by striking From the amount appropriated under section 8014(b) for a fiscal year, the Secretary is authorized to and inserting The Secretary shall; and 
(II)in clause (ii), by striking eligible and inserting entitled; 
(ii)in subparagraph (B)— 
(I)in the heading, by striking Eligibility and inserting Entitlement; 
(II)in clause (i), by striking is eligible and inserting is entitled; 
(III)in clause (ii)— 
(aa)in the heading, by striking eligibility and inserting entitlement; 
(bb)by striking shall be ineligible and inserting shall not be entitled; and 
(cc)by striking ineligibility and inserting non-entitlement; and 
(IV)in clause (iii)— 
(aa)in the heading, by striking eligibility and inserting entitlement; 
(bb)by striking becomes ineligible and inserting is not entitled; and 
(cc)by striking eligibility each place it appears and inserting entitlement; 
(iii)in subparagraph (C)— 
(I)in the heading, by striking Eligibility and inserting Entitlement; 
(II)in clause (i), by striking is eligible and inserting is entitled; 
(III)in clause (ii)— 
(aa)in the heading, by striking eligibility and inserting entitlement; and 
(bb)by striking becomes ineligible and inserting is not entitled; and 
(IV)in clause (iii), by striking becoming ineligible and inserting losing entitlement status; 
(iv)in subparagraph (D)— 
(I)in the heading, by striking Maximum amount and inserting Amount; and 
(II)in clause (i)— 
(aa)by striking maximum amount and inserting amount; and 
(bb)by striking is eligible and inserting is entitled; and 
(v)in subparagraph (E)— 
(I)in the heading, by striking Maximum amount and inserting Amount; and 
(II)in clause (i)(I)— 
(aa)by striking maximum amount and inserting amount; and 
(bb)by striking is eligible and inserting is entitled; 
(D)by striking paragraph (3); and 
(E)in paragraph (4)— 
(i)in subparagraph (A), by striking paragraph (3); and 
(ii)in subparagraph (B)— 
(I)in the heading— 
(aa)by striking maximum amount and inserting amount; and 
(bb)by striking and threshold payment; 
(II)by striking maximum each place it appears; and 
(III)by striking and the learning opportunity threshold payment under subparagraph (B) or (C) of paragraph (3), as the case may be,. 
(3)Children with disabilitiesSection 8003(d)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703(d)(1)) is amended to read as follows: 
 
(1)In generalThe Secretary shall pay to each eligible local educational agency for a fiscal year the amount equal to the difference between— 
(A)the amount equal to the product of— 
(i)the number of children described in subparagraphs (A)(ii), (B), (C), and (D) of subsection (a)(1) who are eligible to receive services under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.); and 
(ii)40 percent of the average per-pupil expenditure in public elementary and secondary schools in the United States; and 
(B)the amount of a grant that the agency received under section 611 of the Individuals with Disabilities Education Act (20 U.S.C. 1411) for the prior fiscal year attributable to children described in subparagraphs (A)(ii), (B), (C), and (D) of subsection (a)(1).. 
(4)Hold harmlessSection 8003(e) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703(e)) is amended— 
(A)in paragraph (2) to read as follows: 
 
(2)AmountThe total amount provided to a local educational agency under paragraph (1)(A) for fiscal year 2004 shall not exceed the maximum basic support payment amount for such agency determined under paragraph (1) or (2) of subsection (b) and the total amount provided to a local educational agency under paragraph (1)(B) for fiscal year 2005 shall not exceed the basic support payment amount for such agency determined under paragraph (1) or (2) of subsection (b).; and 
(B)by striking paragraph (3). 
(c)Policies and procedures relating to children residing on indian landsSection 8004(e)(8) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7704(e)(8)) is amended by striking is eligible and inserting is entitled. 
(d)Application for payments under sections 8002 and 8003Section 8005(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7705(b)(1)) is amended by striking eligibility and inserting entitlement. 
(e)ConstructionSection 8007 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7707) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1), by striking section 8014(e) and inserting subsection (c); and 
(B)in paragraph (3), by striking section 8014(e) each place it appears and inserting subsection (c); 
(2)in subsection (b)(1), by striking section 8014(e) and inserting subsection (c); and 
(3)by adding at the end the following: 
 
(c)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated sums as may be necessary for each of the fiscal years 2004 through 2006.. 
(f)FacilitiesSection 8008 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7708) is amended— 
(1)in subsection (a), by striking section 8014(f) and inserting subsection (c); and 
(2)by adding at the end the following: 
 
(c)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated sums as may be necessary for each of the fiscal years 2004 through 2006.. 
(g)Authorization of appropriationsSection 8014 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7714) is repealed. 
(h)Rule of constructionTitle VIII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7701 et seq.), as amended by this Act, is further amended by adding at the end the following: 
 
8014.Rule of constructionNothing in this title shall be interpreted to entitle any individual to assistance under any program, project, or activity of a local education agency, State agency, or other governmental entity funded under this title.. 
3.Effective dateThe amendments made by this Act shall take effect on October 1, 2005, or the date of the enactment of this Act, whichever occurs later. 
 
